The parties will be referred *Page 410 
to as petitioner and respondent. This is an original proceeding to review an award entered on the 7th day of August, 1936, refusing to discontinue compensation made in an order of July 2, 1936.
Respondent suffered an accidental injury arising out of and in the course of his employment when he slipped and fell through the floor of a rig on September 8, 1935. Both parties admit that there is but the one question as to whether there is any competent evidence to sustain the award.
The testimony of the physicians for the petitioner and respondent was in conflict. The physician for the respondent was of the opinion that his disability had not ceased, and that he suffered the same disability as at the time of the entry of the former award. We have often had occasion to state the rule in such case. Davon Oil Co. v. State Industrial Com.,177 Okla. 612, 61 P.2d 579; Hubbard Drilling Co. v. Moore,158 Okla. 130, 12 P.2d 897; City of Kingfisher v. Jenkins,168 Okla. 624, 33 P.2d 1094; Standard Roofing  Material Co. v. Mosley, 176 Okla. 517, 56 P.2d 847; Magnolia Petroleum Co. v. Clow, 163 Okla. 302, 22 P.2d 378.
In Eagle-Picher Mining  Smelting Co. v. Linthicum,168 Okla. 631, 35 P.2d 450, we said:
"An award of the State Industrial Commission will not be disturbed by this court where there is competent evidence reasonably tending to support the same."
The award is affirmed.
OSBORN, C. J., BAYLESS. V. C. J., and BUSBY, CORN, and GIBSON, JJ., concur.